 

Ohr Pharmaceutical, Inc. 10-Q [ohrp-10q_063014.htm]

 

Exhibit 10.45

 

SECOND RESEARCH AGREEMENT

 

THIS Second Research Agreement (this “Agreement”) is made and entered into
effective as of July 30, 2013 (the “Effective Date”), by and between SKS Ocular,
LLC, a Delaware limited liability company and its subsidiary, C Therapeutics,
LLC, having a principal place of business at 57 Meadow Woods Road, Great Neck,
New York 11020 (collectively “SKS”) and [redacted]*. SKS and [redacted] may be
referred to in this Agreement individually as a “Party” or collectively as the
“Parties.”

Recitals

WHEREAS SKS owns or has rights in and to technology relating to formulating
active agents for sustained release.

WHEREAS SKS desires to develop and apply SKS’s technology to create sustained
release formulations of [redacted]’s proprietary compound, [redacted].

WHEREAS SKS and [redacted] entered into a Research Agreement dated effective
October 25, 2012 (the “First Research Agreement”) to provide for the funding and
performance of such research, as further described therein.

WHEREAS SKS and [redacted] now desire to enter into this Second Research
Agreement to provide for further research and collaboration related to the
application of SKS’s technology to create sustained release formulations of
[redacted].

WHEREAS [REDACTED] desires to conduct, with assistance from SKS, a
pharmacokinetics and safety study (the “PK Study”) to generate data for the
purpose of testing three sustained release formulations containing [redacted]
against certain performance criteria established by the Parties.

Now, Therefore, in consideration of the premises and of the performance of the
covenants contained in this Agreement, and of other good and valuable
consideration the receipt and sufficiency of which is hereby acknowledged, the
Parties agree as follows:

1.Definitions

When used in this Agreement, capitalized terms will have the meanings as defined
below and throughout this Agreement.

1.1              “Affiliate” As utilized herein, the term “Affiliate” means,
with respect to a Party, any entity or person that, directly or indirectly,
controls, is controlled by, or is under common control with that Party. For the
purpose of this definition, “control” or “controlled” means, direct or indirect,
ownership of fifty percent (50%) or more of the shares of stock entitled to vote
for the election of directors in the case of a corporation or fifty percent
(50%) or more of the equity interest in the case of any other type of legal
entity; status as a general partner in any partnership; or any other arrangement
whereby the entity or person controls or has the right to control the board of
directors or equivalent governing body of a corporation or other entity or the
ability to cause the direction of the management or policies of a corporation or
other entity. The Parties acknowledge that in the case of entities organized
under the laws of certain countries where the maximum percentage ownership
permitted by law for a foreign investor is less than fifty percent (50%), such
lower percentage shall be substituted in the preceding sentence, provided that
such foreign investor has the power to direct the management and policies of
such entity.



*The confidential portions of this exhibit have been omitted, as indicated by
the [redacted] notation, and filed separately with the Securities and Exchange
Commission.



 



1.2              “[Redacted] Know-How” means all unpatented technical,
scientific, business, trade secret, and other information related to the
Compound, including Results, whether patentable or not, that (a) is controlled
by [redacted] or an Affiliate of [redacted] (and not controlled by SKS or an
Affiliate of SKS) and (b) (i) is disclosed by [redacted] to SKS during the term
of the Agreement for use in connection with SKS’s performance of the Research
Plan, (ii) or arises from activities under this Agreement or the First Research
Agreement.

1.3              “Combined Materials” means any materials produced in the
collaboration under the First Research Agreement or this Agreement that
incorporate both the Compound on the one hand, and SKS Technology or SKS
Background TP on the other hand, including without limitation all formulations
incorporating both (a) such Compound and (b) SKS Technology (or SKS Background
IP). It is understood that the term Combined Materials shall include any and all
formulations of the Compound delivered by SKS to [redacted] hereunder.

1.4              “Compound” means the proprietary compound owned or controlled
by [redacted] or an Affiliate of [redacted] known as [redacted].

1.5              “Confidential Information” means any information relating to
SKS Technology, SKS Background IP, [redacted] Know-How, the Combined Materials,
the Placebo Materials or the Compound, in each case disclosed by or on behalf of
one Party to the other Party hereunder, including, without limitation, any
information relating to regulatory documentation, clinical studies and tests
performed on the Compound, data, or processes used in the performance of the
Research Plan, disclosed in any form including, without limitation, oral and
written form, software stored and samples provided.

1.6              “Field” means the treatment of human ophthalmologic diseases
and conditions via locally applied pharmaceutical compositions.

1.7              “Intellectual Property” means all right, title and interest in
all inventions, discoveries, concepts, improvements, processes, developments,
designs, trade secrets, know- how, systems, methods, techniques, equipment
specifications, descriptions, drawings, technical information, data, and
materials, in each case whether patentable or unpatentable, and all Patents
claiming any of the foregoing, and all other intellectual property rights.

1.8              “Materials” means the Compound, the Combined Materials
(including the Study Formulations) and the Placebo Materials.

1.9              “Patent” means any patent or patent application, together with
all additions, divisionals, continuations, continuations-in-part, substitutions,
reissues, re-examinations, extensions, registrations, patent term extensions,
supplemental protection certificates, and renewals of any of the foregoing.

2

 



1.10          “Placebo Materials” means the placebo formulations delivered by
SKS to [redacted] hereunder.

1.11          “Research Plan” means the program of research set forth in
Appendix 2, as may be amended from time to time pursuant to the terms of this
Agreement, which the Parties desire to conduct as further research activities
designed to help pursue the development of a sustained release formulation
containing the Compound meeting criteria established by the Parties.

1.12          “SKS Background IP” means any Intellectual Property (i) owned or
controlled by SKS as of the Effective Date or (ii) owned or controlled by SKS
independent of this Agreement during the term of this Agreement.

1.13          “SKS Competitor” means any Third Party engaged in the business of
developing sustained release drug formulations.

1.14          “SKS Technology” means the SKS proprietary sustained release
formulation technology described in Appendix 1.

1.15          “Study Formulations” means the following formulations of Combined
Materials containing the Compound: (a) SKS-7-F37-22; (b) SKS-7-F353; and (c)
55-50-13.

1.16          “Third Party” means any party other than [redacted], SKS and their
Affiliates.

2.Research; The PK Study

2.1              Within thirty (30) days from the Effective Date, SKS shall
provide to [redacted] sufficient quantities of the Study Formulations to
complete the PK Study. SKS shall also provide thereafter such additional
quantities of the Study Formulations as [redacted] may reasonably request to
complete the PK Study. During the term of this agreement, SKS shall provide to
[redacted], for no additional consideration, any assistance and technical
expertise reasonably requested by [redacted] to support the PK Study.

2.2              To the extent necessary, [redacted] will upon SKS’s request
provide additional quantities of the Compound reasonably required to facilitate
the PK Study.

2.3              SKS will use the Compound solely for the performance of the
Research Plan and SKS shall not use such Compound or the Combined Materials for
any other purpose (including use alone or in combination with other compounds in
humans) without [redacted]’s prior written consent. [Redacted] will use the
Combined Materials (including the Study Formulations) and the Placebo Materials,
as well as any related material or substance that is developed or derived
therefrom, solely for purposes of conducting the activities assigned to
[redacted] under this Agreement and the Research Plan. [Redacted] agrees that it
will not undertake to reverse engineer or otherwise produce the Combined
Materials or the Placebo Materials or any related material or substance that is
developed or derived therefrom, without SKS’s prior written consent.

3

 



2.4              SKS will not permit the Compound, or any Combined Materials, to
come into the possession or control of any other person except those directly
engaged in the Research Plan. [Redacted] shall not permit the Combined Materials
or the Placebo Materials or any related material or substance that is developed
or derived therefrom to come into the possession or control of any other person
except those [redacted] employees directly engaged in the Research Plan, and
such employees shall be given possession of the Combined Materials and/or the
Placebo Materials solely for the purposes of conducting the activities assigned
to [redacted] under the Research Plan.

2.5              During the term of this Agreement, SKS shall not make the
Materials available to any Third Party for the purpose of evaluating the
possible use of the Materials in the Field. During the period commencing on the
Effective Date and ending on the date that is sixty (60) days after the date
[redacted] delivers to SKS the Results created during the PK Study, SKS shall
not license or sell the SKS Technology to a Third Party for use with the
Compound in the Field.

2.6              In handling the Compound, the Placebo Materials and any
Combined Materials, the Parties shall comply with all local laws and
requirements and shall ensure that all permitted users comply with all local
laws and requirements.

2.7              The Parties shall jointly own the data generated during the
course of the conduct of the Research Plan hereunder; provided that (a) each of
SKS and [redacted] agrees not to license the data to any Third Party, and (b)
[redacted] agrees not to disclose the data to any SKS Competitor.

2.8              [redacted] agrees to provide SKS with a written summary of the
results and data arising from the PK Study and the activities conducted by
[redacted] under the Research Plan (“[Redacted] Results” and together with the
Results generated under the First Research Agreements, the “Results”) following
the completion of the activities assigned to [redacted] under the Research Plan.
Neither Party may disclose the Results to any Third Party without the other
Party’s prior written approval.

2.9              If requested by [redacted] during the Term of this Agreement,
the Parties shall negotiate in good faith a separate agreement to cover a
potential licensing transaction, acquisition or the conduct of further research
and development activities through proof of concept of a sustained release
formulation containing the Compound that meets product performance criteria to
be established by the Parties. It is understood that neither Party shall be
under any obligation to conduct any research or development activities beyond
those set forth under this Agreement until this separate agreement is mutually
agreed and executed by the Parties.

4

 



3.Goverence.

3.1              Formation and Function of JSC. Within thirty (30) days of the
Effective Date, the Parties will form a committee (the “Joint Scientific
Committee” or “JSC”) to govern the research collaboration under the terms of
this Agreement. The JSC will initially consist of two (2) representatives from
each of the Parties; thereafter, the JSC may approve changes in the size of the
JSC. provided that it shall at all times consist of an equal number of
representatives of each Party. A Party may change its respective appointments to
the ISC at any time upon giving written notice to the other Party. All actions
taken and decisions made by the JSC shall be by unanimous agreement, with the
representatives of [redacted] having one vole collectively and the
representatives of SKS having one vote collectively. The JSC shall review,
comment upon, approve and oversee the implementation of the Research Plan Taking
into account all relevant factors, the JSC shall also have the authority to
approve changes to and deviations from the Research Plan, provided that no such
changes shall impose obligations on SKS or require any expenditures by SKS
greater than outlined in this agreement. For clarity, in no case will the
changes to the Research Plan require SKS to deliver any Combined Materials In
excess of amounts agreed in the initial Research Plan (as described in the SKS
Confidential Presentation dated May 20, 2013). The JSC shall have no authority
to amend or otherwise modify this Agreement. The JSC will name two operational
coordinators (which may be one of a Party’s JSC representatives), one from each
Party, to coordinate the day-to-day activities associated with the research
collaboration under the terms of this Agreement. The JSC will meet at least once
every sixty (60 days, or more frequently if mutually agreed. The JSC may meet by
telephone, in person or by video conference or other acceptable means as are
agreeable to the members of the JSC. No JSC meeting may be convened unless at
least one representative of each Party is participating. Attendance at meetings
shall be at the respective expense of the participating Parties. [Redacted] and
SKS shall alternate the right to determine the location of each meeting of the
JSC, with [redacted] determining the location of the first meeting of such
committee. The first meeting of the JSC shall occur within thirty (30) days
after the Effective Date. The JSC will assure that agendas and minutes are
prepared for each of its meetings.

3.2              JSC Decision-Making. If the JSC is unable to reach a unanimous
vote on any matter within its authority, then the matter shall be referred to
the Chief Executive Officer of SKS and the Senior Vice President of Research and
Development, Chief Medical Officer of [redacted] (each, the “Senior Officer” of
the applicable Party), and they shall have ten (10) days to attempt in good
faith to resolve the matter and thereby make the decision on behalf of the JSC.
If the Senior Officers cannot resolve the matter within twenty (20) days, then
the matter will be finally and bindingly resolved by the Division Head of
[redacted] in his or her sole discretion.

4.Confidentiality.

4.1              Each Party shall (a) only use the Confidential Information of
the other Party for the purpose of carrying out the Research Plan and exercising
its rights or fulfilling its obligations hereunder, and (b) keep confidential
and not publish, make available or otherwise disclose such Confidential
Information, except to its directors, officers, employees, contractors, advisor,
Affiliates, or representatives with a need to know such Confidential Information
to carry out or otherwise achieve the purpose of the Research Plan and who are
bound by confidentiality and non-use obligations in all material respects equal
to those hereunder. Each Party will maintain the other Party’s Confidential
Information consistent with the policies and procedures that it uses to protect
its own confidential information of a similar nature and will notify the other
Party immediately, and cooperate fully, at such other Party’s reasonable
request, upon the discovery of any loss or compromise of such other Party’s
Confidential Information.

5

 



4.2              Notwithstanding the foregoing, Confidential Information shall
not be deemed to include information or materials to the extent that it can be
established by written documentation by the receiving Party that such
information or material:

a.was already known to or possessed by the receiving Party, other than under an
obligation of confidentiality (except to the extent such obligation has expired
or an exception is applicable under the relevant agreement pursuant to which
such obligation was established), at the time of disclosure;

b.was generally available to the public or otherwise part of the public domain
at the time of its disclosure to the receiving Party;

c.became generally available to the public or otherwise part of the public
domain after its disclosure and other than through any act or omission of the
receiving Party in breach of this Agreement;

d.was independently developed by the receiving Party without use of the other
Party’s Confidential Information as demonstrated by documented evidence prepared
contemporaneously with such independent development; or

e.was disclosed to the receiving Party, other than under an obligation of
confidentiality, by a Third Party who had no obligation to the disclosing Party
not to disclose such information to others.

4.3              Each Party may disclose Confidential Information of the other
Party to government or other regulatory authorities to the extent that such
disclosure is required by applicable law, regulation, agency or court order;
provided that the party making such disclosure shall provide reasonable advance
notice to the Party from whom the Confidential Information was received, if
possible, to allow that Party to oppose such disclosure or to request
confidential treatment of such Confidential Information.

4.4              The foregoing obligations of confidentiality and non-use shall
survive the expiration or termination of this Agreement. The duration of said
obligations shall be determined as follows: (i) relative to trade secret
information that is identified as such by the disclosing Party, the obligations
shall remain in effect either indefinitely or until the obligations no longer
apply as a result of events falling within subparagraphs (c), (d), or (e) above;
and (ii) relative to all other types of Confidential Information, the
obligations shall remain in effect for a period of five (5) years from the date
of disclosure.

6

 



5.Publication.

5.1              No written publication or oral or written disclosure of the
Research Plan or any Results will be made by either Party, without the prior
written approval of the other Party; provided that SKS may disclose the Research
Plan and Results, subject to confidentiality and limited-use provisions at least
as stringent as the provisions contained in this Agreement, to its or its
Affiliates’ Board of Directors or Investment Advisory Board.

5.2              Notwithstanding the foregoing, SKS may, subject to
confidentiality and limited- use provisions at least as stringent as the
provisions contained in this Agreement, disclose the existence of this Agreement
and SKS’s financial relationship with [redacted] to its or its Affiliates’
current or potential investors or potential acquirers; provided, that, under no
circumstance shall SKS disclose the Research Plan and/or Results to a current or
potential investor, unless [redacted]’s prior written consent is first obtained.

6.OWNERSHIP.

6.1              All right, title and interest in and to the SKS Background TP
and the Placebo Materials (including any Intellectual Property relating thereto)
are and shall be vested in SKS. All right, title and interest in and to the
[redacted] Know-How and the Compound are and shall be vested in [redacted].

6.2              With respect to inventions which may arise hereunder, the
following shall apply:

6.2.1       Inventions, patentable or not, which: (i) are made solely by
employees of SKS or its Affiliates or other parties under obligation to assign
their inventions to SKS or its Affiliates, and (ii) result from activities
pursuant to this Agreement, shall be the exclusive property of SKS or its
designated Affiliate;

6.2.2       Inventions, patentable or not, which: (i) are made jointly by
employees of SKS or its Affiliates and employees of [redacted] or its
Affiliates, or other parties under obligation to assign their inventions to SKS
or [redacted] (or their Affiliates), and (ii) result from activities pursuant to
this Agreement, shall be the joint property of SKS or its designated Affiliate
and [redacted] or its designated Affiliate (“Joint Inventions”); however,
[redacted] or its designated Affiliate shall have the right to negotiate a
royalty bearing, exclusive, worldwide license to such Joint Inventions for
purposes of researching and commercializing formulations of the Compound in the
Field. It is understood that the foregoing sentence shall not obligate either
Party to accept or agree to any agreement regarding such a license to the Joint
Inventions or any terms or conditions in connection therewith, and that any such
license to the Joint Inventions shall only be granted on terms that are mutually
agreed by both Parties. The parties agree to keep each other informed of any
Joint Inventions. The Parties shall mutually agree on the course for preparing,
filing, prosecuting and maintaining any Patents directed to or covering any
Joint Inventions.

7

 



6.2.3       Inventions, patentable or not, which: (i) are made solely by
employees of [redacted] or its Affiliates, and (ii) result from activities
pursuant to this Agreement, shall be the exclusive property of [redacted] or its
designated Affiliate.

6.2.4       Each Party agrees not to seek or obtain any patent rights in any
invention made in performing the Research Plan without the prior written consent
of the other Party. [redacted] and SKS each agree to obtain the cooperation of
their arid their Affiliates’ respective employees and/or obligated parties in
the preparation, filing, and prosecution of patent applications directed to any
inventions which may arise hereunder. Each Party, at its sole discretion and
expense, shall control the preparation, filing, prosecution and maintenance of
any Patents directed to or covering any Invention that is the exclusive property
of such Party pursuant to Section 6.2.1 or 6.2.3.

6.3              Subject to each Party’s obligations hereunder regarding the
other Party’s Materials and Confidential Information, during the term of the
Research Plan each Party shall have a non-exclusive, royalty-free license,
without the right to sublicense, to use the Materials received from the other
Party and the other Party’s Confidential Information solely for the purpose of
performing the Research Plan.

6.4              No Implied Rights In Intellectual Properly. Except as expressly
set forth in Section 6.3 hereof, nothing herein shall be deemed to grant either
[redacted] or SKS any rights under the other Party’s Intellectual Property.
Inventorship of Intellectual Property resulting from activities pursuant to this
Agreement will be determined according to U.S. law, unless otherwise agreed in
writing by the Parties.

7.Payment.

[Redacted].

8.Warranty.

8.1              [Redacted] gives no warranty and makes no representation
concerning the properties or fitness for any purpose of the Compound.

8.2              SKS SPECIFICALLY DISCLAIMS ANY GUARANTEE THAT THE RESEARCH PLAN
WILL BE SUCCESSFUL, IN WHOLE OR IN PART. THE FAILURE OF THE RESEARCH PLAN TO
SUCCESSFULLY DEVELOP A SUSTAINED RELEASE FORMULATION OF THE COMPOUND THAT MEETS
THE CRITERIA ESTABLISHED BY THE PARTIES WILL NOT CONSTITUTE A BREACH OF ANY
REPRESENTATION OR WARRANTY OR OTHER OBLIGATION UNDER THIS AGREEMENT. SKS MAKES
NO REPRESENTATIONS AND EXTENDS NO WARRANTIES OR CONDITIONS OF ANY KIND, EITHER
EXPRESS OR IMPLIED, WITH RESPECT TO THE SKS BACKGROUND IP, TFIE COMBINED
MATERIALS, THE PLACEBO MATERIALS, OR INFORMATION DISCLOSED HEREUNDER, INCLUDING
BUT NOT LIMITED TO WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, OR NONINFRINGEMENT OF THE INTELLECTUAL PROPERTY RIGHTS OF THIRD
PARTIES.

8

 



9.Term/Termination.

This Agreement shall commence on the Effective Date and shall continue in full
force and effect until the earlier of (i) sixty (60) days after the later of
SKS’s receipt of the [Redacted] Results, or (ii) immediate termination by either
Party upon written notice to the other Party in the event of a breach of this
Agreement by the other Party that has not been cured within thirty (30) days
after notice of said breach.

10.Miscellaneous.

10.1          The provisions set out in Sections 2.3, 2.4, 2.6, 2.7, 6.1, 62,
and 6.4 and Articles 4, 5, 6, 8 and 10 of this Agreement shall remain in full
force and effect following the expiration of this Agreement or any earlier
termination of this Agreement under Article 9.

10.2          The construction, validity and performance of this Agreement shall
be governed by the laws of the State of New York and the parties hereto agree
that all disputes relating to this Agreement shall be subject to the exclusive
jurisdiction of the courts of the State of New York.

10.3          This Agreement may not be assigned by either Party without the
prior written consent of the other Party except that SKS may assign this
agreement without such consent to an Affiliate or in connection with a merger,
consolidation, change in control, transfer or sale of all or substantially all
of the assets or business to which this Agreement relates. [Redacted] may assign
this agreement without such consent to an Affiliate or in connection with a
merger, consolidation, change in control, transfer or sale of all or
substantially all of the assets or business to which this Agreement relates;
provided that notwithstanding the foregoing, in no event may [redacted] assign
this agreement to an SKS Competitor without SKS’s prior written consent.
Notwithstanding the foregoing, this Agreement shall also be binding upon and
inure to the benefit of SKS’s or [redacted]’s permitted successors and assigns
and either Party shall be entitled hereunder to disclose or supply the
Confidential Information to its Affiliates for purposes of pertbrming the
Research Plan; provided that such party shall be responsible for and shall
remain primarily liable for all acts and omissions of its Affiliates with
respect to such Confidential Information as if such acts and omissions were its
own.

10.4          Any notice or communication required or permitted to be given by
either Party hereunder, shall be deemed sufficiently given, if sent by
registered mail or express courier providing evidence of receipt, and addressed
to the party to whom notice is given as follows:



  IF TO [REDACTED]: [redacted]         IF TO SKS: SKS Ocular, LLC     57 Meadow
Woods Road     Great Neck, NY  11020         With a copy to: Kenneth A. Clark  
  Wilson Sonsini Goodrich & Rosati     650 Page Mill Road     Palo Alto,
CA  94304

 

9

 



 

10.5          The status of a Party under this Agreement shall be that of an
independent contractor. Nothing contained in this Agreement shall be construed
as creating a partnership, joint venture or agency relationship between the
Parties or, except as otherwise expressly provided in this Agreement, as
granting either Party the authority to bind or contract any obligation in the
name of or on the account of the other Party or to make any statements,
representations, warranties or commitments on behalf of the other Party.

10.6          If any provision of this Agreement is held to be invalid, illegal
or unenforceable, in any respect, then, to the fullest extent permitted by
applicable law and if the rights and obligations of any Party will not be
materially and adversely affected: (a) such provision will be given no effect by
the Parties and shall not form part of this Agreement, (b) all other provisions
of this Agreement shall remain in full force and effect, and (c) the Parties
shall use their best efforts to negotiate a provision in replacement of the
provision held invalid, illegal or unenforceable that is consistent with
applicable law and achieves, as nearly as possible, the original intention of
the Parties. To the fullest extent permitted by applicable law, the Parties
waive any provision of law that would render any provision in this Agreement
invalid, illegal or unenforceable in any respect.

10.7          This Agreement (together with the First Research Agreement)
constitutes the entire agreement between the Parties with respect to the subject
matter of the Agreement. This Agreement (together with the First Research
Agreement) supersedes all prior agreements, whether written or oral, with
respect to the subject matter of the Agreement, except for the Confidentiality
Agreement between the Parties dated May 25, 2011 and amended on April 19, 2012
(“Confidentiality Agreement”). The term of the Confidentiality Agreement is
hereby extended to coincide with the term of this Agreement. For clarity, each
Party’s rights and obligations with respect to any Confidential Information
disclosed by the other Party to it after the Effective Date of this Agreement
relating to the subject matter of this Agreement shall be governed by the terms
of Article 4 of this Agreement, and not by the terms of the Confidentiality
Agreement. Each Party confirms that it is not relying on any representations,
warranties or covenants of the other Party except as specifically set out in
this Agreement. Nothing in this Agreement is intended to limit or exclude any
liability for fraud. All Appendices (and Exhibits thereto) referred to in this
Agreement are intended to be and are hereby specifically incorporated into and
made a part of this Agreement. No modification will be effective unless in
writing and signed by authorized representatives of both Parties.

10

 

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their authorized representative:

 

SKS OCULAR, LLC [REDACTED]         By:____________________________
By:____________________________      Jason Slaker, MD      [Redacted]
     President and CEO                    Date: _________________________
Date:___________________________                 C THERAPEUTICS, LLC          
By:____________________________        Jason Slaker, MD        President and CEO
          Date: _________________________      



11

 

 

Appendix 1

SKS Technology

 

Sol-Gel Phase-Reversible Hydorgel Templates and Uses Thereof (US Serial No.
12/286,147)

Microcapsules Containing Filling Material (Filed 20 September 2012)

Methods for Forming Multilayer Microparticles for Drug Delivery (Filed 20
September 2012)

Appendix 1-1

 

 

Appendix 2

[Redacted]

Appendix 2-1



